     Case: 1:19-cv-01557 Document #: 18 Filed: 04/30/19 Page 1 of 1 PageID #:61



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

                                             )
                Tillie Johnson               )                 Case No: 19 C 1557
                                             )
                v.                           )                 Judge: Harry D. Leinenweber
                                             )
                Federal Express Corporation et al)
                                             )


                                              ORDER

Status hearing and ruling on motion hearing held. Plaintiff’s motion to remand [14] is granted.
The case is remanded to the Circuit Court of Cook County, Illinois. Defendant’s motion to
dismiss [8] is denied as moot. Plaintiff is not entitled to costs or expenses incurred as a result of
Defendant’s removal. Civil case terminated.

(T:00:05)

Date: 4/30/19                                                  /s/ Judge Harry D. Leinenweber
